UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6568


DAVID JENKINS,

                 Petitioner – Appellant,

          v.

WARDEN MCKITHER BODISON,

                 Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     G. Ross Anderson, Jr., Senior
District Judge. (4:09-cv-00267-GRA)


Submitted:   November 10, 2010            Decided:   November 17, 2010


Before GREGORY, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Jenkins, Appellant Pro Se.     Donald John Zelenka, Deputy
Assistant Attorney General, Samuel Creighton Waters, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David       Jenkins    seeks    to    appeal    the    district       court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                   The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                    28 U.S.C. § 2253(c)(1) (2006).

A    certificate       of     appealability         will     not     issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief   on    the    merits,       a   prisoner     satisfies       this      standard    by

demonstrating         that    reasonable          jurists    would       find     that    the

district      court’s       assessment       of    the    constitutional         claims    is

debatable     or     wrong.         Slack    v.    McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at   484-85.         We     have    independently         reviewed       the    record    and

conclude      that    Jenkins       has     not    made     the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3